Exhibit 10.1


Valpey-Fisher Corporation Key Employee Bonus Plan For
Fiscal Year 2011
 
Purpose of Plan
To provide an incentive to those employees who have a major impact on the
success, growth and profitability of the company.


Eligibility
Must be a full time employee and be in continued employment of the Company for
the entire fiscal year, unless a waiver of this provision is approved in advance
of hiring by the Compensation Committee.


Participants
The plan participants will include the CEO and the Management Staff.


Bonus Pool
The 2011 bonus pool is based on achieving certain new orders and sales amounts
and a targeted gross profit percentage and will be calculated based on the
adjusted operating profit amounts listed below.  Adjusted operating profit is
defined as operating profit before key employee bonus plan, stock-based
compensation and 401K match expenses.
 

 
Adjusted Operating Profit
 
Cumulative Bonus Amount
             
   850,000
 
136,000
   
   900,000
 
162,000
   
   950,000
 
190,000
   
1,000,000
 
220,000
   
1,100,000
 
264,000
   
1,250,000
 
325,000
 



For adjusted operating profit amounts between the listed amounts, the bonus
amount will be prorated.


For adjusted operating profit in excess of $1,250,000 the Board of Directors
will determine the bonus amount.


The bonus amount may include a profit sharing contribution for the year ended
December 31, 2011 as determined by the Board of Directors and would be limited
to a maximum of 10% of the total bonus payout.  The CEO may also reserve up to
10% of the bonus amount for awards to employees who provided critical support
for the growth and or operating performance of the Company and were not included
in the management staff category


Bonus Payout
Each plan participant will have individual objectives based on their particular
area of responsibilities.  An individual objective can make up to 50% of the
individual’s bonus.  The CEO will decide the weights of the individual objective
as part of the total payout.   In the case of the CEO the Compensation Committee
will decide.


A plan participant’s bonus amount will range from 0% to 100% of base salary.


The Compensation Committee will recommend the bonus payout amount for the CEO to
the Board of Directors for its approval. The CEO will recommend the distribution
payout for the remaining participants, which will then be reviewed by the
Compensation Committee before making recommendations to the Board of Directors
for its approval.